Citation Nr: 9904144	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-47 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for irritable bowel 
syndrome.

3. Entitlement to service connection for peripheral 
neuropathy, claimed as numbness and tingling of the 
fingers.

4.  Entitlement to service connection for avitaminosis, 
pellagra and dysentery.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had pre-war service from November 29, 1941 to 
December 7, 1941; was in beleaguered status from December 8, 
1941 to December 21, 1941; was a prisoner of war from 
December 22, 1941 to September 24, 1942; was in a no casualty 
status from September 25, 1942 to December 14, 1944; was 
missing from December 15, 1944 to January 8, 1945; had 
recognized guerrilla service from January 9, 1945 to October 
10, 1945; and had regular Philippine Army service from 
October 11, 1945 to June 21, 1946.

By decision in August 1987, the Board of Veterans' Appeals 
(Board) denied, in pertinent part, the veteran's claims for 
service connection for dysentery, avitaminosis and 
gastroenteritis.  In a rating action in January 1996, the 
Regional Office (RO) denied service connection for a 
psychiatric disability, to include PTSD, irritable bowel 
syndrome, peripheral neuropathy, avitaminosis, pellagra and 
dysentery.  Since the previous Board decision, new VA 
regulations have been implemented governing eligibility for 
service connection based on prisoner of war status.  
Accordingly, the Board will consider the veteran's current 
claim for service connection for dysentery, avitaminosis and 
gastroenteritis due to his experiences as a prisoner of war 
on a de novo basis, without regard to finality of the 
previous Board decision.  See Routen v. Brown, 142 F.3d 1434, 
1441 (Fed.Cir. 1998) (citing Spencer v. Brown, 17 F.3d 368, 
372 (Fed.Cir. 1994) (a change in a VA regulation can 
constitute a new basis for entitlement to a benefit)).






FINDINGS OF FACT

1. A psychiatric disability, to include PTSD, has not been 
demonstrated following the veteran's discharge from 
service. 

2. The recent Department of Veterans Affairs (VA) examination 
failed to establish the presence of irritable bowel 
syndrome.

3. Peripheral neuropathy has not been documented following 
the veteran's separation from service.

4. There is no competent medical evidence showing that the 
veteran has avitaminosis, pellagra or dysentery.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.   38 U.S.C.A. 
§ 5107  (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for irritable 
bowel syndrome.  38 U.S.C.A. § 5107  (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5107  (West 1991).

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
avitaminosis, pellagra and dysentery.  38 U.S.C.A. § 5107  
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that a claim 
must be accompanied by evidence (emphasis in original).  As 
will be explained below, the veteran has not submitted 
competent evidence to support his claims for service 
connection.  Thus, the Board finds that his claims are not 
well grounded.  Accordingly, there is no duty to assist him 
in the development of his claims

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The record discloses that the veteran was awarded the Purple 
Heart Medal. 

On the discharge examination in June 1946, the abdominal 
viscera were evaluated as normal.  No psychiatric or 
neurological diagnosis was listed.  

The veteran was afforded a VA examination in August 1964.  An 
examination of the digestive system was negative.  No 
pertinent findings or diagnoses were made.  

In statements received in May 1984, B.A. and F.M. indicated 
that they had been in the same prisoner of war camp as the 
veteran, and they noted that the veteran suffered from 
dysentery and a lack of food while a prisoner of war.  

In a statement dated in January 1984, a private physician 
indicated that the veteran had been hospitalized in October 
1981 for gastroenteritis.  The physician stated that the 
veteran had never fully recovered from the dehydration he had 
during that illness.   

A prisoner of war medical history in September 1986 reveals 
that the veteran reported that he was tortured and on a grave 
detail as a prisoner of war.  He also stated that he had 
dysentery, a vitamin deficiency and pellagra.    

A former prisoner of war summary sheet reflects the fact that 
gastroenteritis was not found and that there was no evidence 
of dysentery or avitaminosis.  The examiner added that there 
was no medical evidence of the current existence of any 
disability resulting from nutritional deficiency, forced 
labor or inhumane treatment while a prisoner of war.  

A private physician reported in September 1994 that he had 
examined the veteran and found that he had peptic ulcer 
disease.  It was noted that the veteran indicated that the 
disability had been incurred during service or while he was a 
prisoner of war.  

On VA examination of the digestive system in October 1994, 
the veteran complained of pain in the epigastric area.  An 
examination revealed positive epigastric tenderness.  There 
were no masses.  Bowel sounds were normal.  An upper 
gastrointestinal series was essentially negative.  The 
diagnosis was that there was no evidence of peptic ulcer 
disease.   

The veteran was also afforded a VA examination of the 
peripheral nerves in October 1994.  It was noted that there 
was no motor weakness or sensory deficit in the upper 
extremities.  No atrophy was reported.  The diagnosis was 
that there was no evidence of peripheral nerve injury or 
disease.  

A private physician reported in December 1994 that he had 
treated the veteran for peptic ulcer from November 1964 to 
January 1977.  The examiner stated that this was incurred 
during service.   

The veteran was again examined by the VA in January 1995.  He 
reported that since his prisoner of war experiences, he had a 
feeling of numbness.  He complained of numbness of the upper 
extremities.  An examination revealed no mental changes.  No 
neurological deficit was noted on examination.  He had no 
active dermatitis.  No pertinent diagnosis was made.    

On VA digestive examination in October 1995, it was noted 
that the veteran was slightly undernourished.  There was no 
indication of nausea, diarrhea or constipation.  The veteran 
claimed that he had loose bowel movements when he had fatty 
foods.  A barium enema was normal.  The diagnoses were 
irritable bowel syndrome, not shown at present, and mild 
anemia of undetermined etiology.  

The veteran was afforded a VA examination for the peripheral 
nerves in October 1995.  It was noted that there was no focal 
weakness or sensory deficit in the upper extremities.  
Coordination was intact.  Deep tendon reflexes were equal and 
active.  The diagnosis was and no neurologic deficit.  

On VA psychiatric examination in October 1995, the veteran 
reported that he had survived the Bataan Death March and that 
he had been incarcerated for six months.  He stated that he 
had dysentery as a prisoner of war.  A mental status 
examination showed that his speech production was clear and 
devoid of any pathology.  His mood was depressed and his 
affect was flat.  His memory was poor.  He was oriented only 
to person.  His judgment was poor and he had no insight.  The 
diagnosis was that his condition was not attributable to PTSD 
and that he had probable senile dementia.

A VA systemic examination was conducted in October 1995.  It 
was reported that the veteran did not have active dermatitis.  
The diagnoses were that irritable bowel syndrome was not seen 
at present and mild tremors of undetermined etiology.  

In a statement dated in January 1997, a private physician 
reported that he had treated the veteran since October 1996 
for symptoms including abdominal pain and altered bowel 
function, manifested at times as constipation and diarrhea.  
The pertinent diagnoses were irritable bowel syndrome and 
nutritional deficiency. 

In a letter to the veteran dated February 1997, the RO 
referred to the statement from his private physician and 
noted that he had not provided any findings or test results.  
The veteran was advised to ask the physician to furnish such 
records, or to return certain forms and the VA would request 
the records.  No response was received from the veteran.

A VA intestinal examination was conducted in May 1998.  The 
veteran reported pain in the epigastric area.  There was no 
indication of nausea or vomiting.  The veteran stated that he 
had a formed bowel movement every two to three days.  A stool 
sample showed no ova or parasites.  A colon contrast study 
was essentially normal.  The diagnosis was that irritable 
bowel syndrome was not evident on examination. 

A VA infectious disease examination was conducted in May 
1998.  The veteran reported that he had dysentery, apparently 
while in service.  This was manifested by fever and chills.  
His current symptoms included chest and joint pains.  An 
examination revealed that the veteran was slightly 
undernourished.  The abdomen was soft, without tenderness.  
The diagnoses were no residual evidence of dysentery and 
malnutrition, mild, probably secondary to nutritional 
deficiency.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

If a veteran is a prisoner of war and, as such, was interned 
or detained for not less than 30 days, chronic dysentery, 
avitaminosis, pellagra, an anxiety state, a psychosis, 
irritable bowel syndrome, or peripheral neuropathy, except 
where directly related to infectious causes shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 (1998) are also satisfied.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. § 3.309(c) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of [38 C.F.R.] § 
3.1(y) (1998) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor. 38 C.F.R § 3.304(f) (1998).

During the pendency of this appeal, effective November 7, 
1996, VA amended several sections of the Schedule for Rating 
Disabilities 38 C.F.R. Part 4 (1998) in order to update the 
portion of the Rating Schedule, pertaining to mental 
disorders, and, in part, to conform with changes with the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV), 
replacing the 1980 3rd edition of DSM (DSM-III) and the 1987 
revised 3rd edition DSM (DSM-III-R). 61 Fed. Reg. 52,695 
(1996) (to be codified at 38 C.F.R. Part 4, §§ 4.125 to 
4.130). Under DSM-IV, the diagnostic criteria for PTSD, in 
pertinent part, shifts from an objective standard (seen in 
DSM-III-R) in assessing whether a stressor is sufficient to 
trigger PTSD as subjective standard.  The November 1996 
amendment has not changed the requirements of 38 C.F.R. § 
3.304(f) and the M21-1 provisions continue to apply the 
criteria set forth in DSM-III-R. The version of DSM most 
favorable to the veteran applies.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that the DSM diagnostic criteria cannot be read in a manner 
that would add requirements over and above the three primary 
elements set forth in 38 C.F.R. § 3.304(f).  Accordingly, the 
applicable DSM criteria come directly into play for 
adjudication only when there is a medical opinion as to a 
current PTSD diagnosis and a nexus of current symptomatology 
to a claimed in-service stressor -- two of the three PTSD 
elements under 38 C.F.R. § 3.304(f). At that point, the 
applicable DSM criteria may be used only as the basis for a 
return of the examination report to the RO for clarification 
or further examination, and such a return is mandated when 
the Board believes that the report does not accord with the 
applicable DSM diagnostic criteria. The version of DSM most 
favorable to the veteran applies.

The Court also noted that there are three requisite elements 
for eligibility for service connection for PTSD. These were a 
current, clear medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the specific claimed in- service 
stressor. With regard to the first element, the Court stated 
that a "clear diagnosis" should be an "unequivocal" one. 
Cohen, 10 Vet. App. at 139.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran argues that the disabilities for which he is 
seeking service connection are all related to his experiences 
as a prisoner of war.  The Board has no doubt that the 
veteran sustained extreme hardship and degradation because of 
his prisoner of war experiences.  However, despite the extent 
of hardships endured by the veteran while he was a prisoner 
of war, the record does not contain any medical evidence 
corroborating his claim.  He has not offered medical evidence 
confirming that he has any of the disabilities for which he 
seeks service connection.  The Board acknowledges that a 
private physician noted that he had treated the veteran since 
October 1996 for abdominal pain and a change in his bowel 
function, which resulted in a diagnosis of irritable bowel 
syndrome.  The Board points out that the veteran was 
instructed to have the physician provide the records, but no 
additional records were received.  The fact remains, 
moreover, that VA examinations in 1995 and 1998 revealed no 
clinical evidence that the veteran had PTSD or any acquired 
psychiatric disability, irritable bowel syndrome, peripheral 
neuropathy, avitaminosis, pellagra or dysentery.  The Court 
has held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  In Brammer v. Derwinski,  3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  Accordingly, 
based on the evidence of record, the Board finds that the 
veteran's claims are not well grounded.
ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, irritable bowel syndrome, peripheral 
neuropathy, avitaminosis, pellagra and dysentery is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

